             Case 0:21-cv-00056-NDF Document 8 Filed 04/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT                        FILED

                            FOR THE DISTRICT OF WYOMING


STATE OF WYOMING,                                    )
                                                                             2:06 pm, 4/8/21
                                                     )
       Petitioner,                                   )                    Margaret Botkins
                                                     )                     Clerk of Court
                                                     )
       vs.                                           )      Civil Action No. 21-CV-00056-F
                                                     )
                                                     )
                                                     )
THE UNITED STATES DEPARTMENT OF                      )
INTERIOR; DEBRA ANNE HAALAND, in her                 )
official capacity as Secretary of Interior; THE      )
BUREAU OF LAND MANAGEMENT; NADA                      )
CULVER, in her official capacity as acting           )
Director of the Bureau of Land Management;           )
and KIM LIEBHAUSER, in her official capacity         )
as the acting Wyoming State Bureau of Land           )
Management Director,                                 )
                                                     )
       Respondents.                                  )

______________________________________________________________________________

   AMENDED ORDER GRANTING ADMISSION PRO HAC VICE OF MICHAEL S.
SAWYER AS COUNSEL FOR RESPONDENTS THE UNITED STATES DEPARTMENT
   OF INTERIOR, UNITED STATES DEPARTMENT OF INTERIOR SECRETARY,
 BUREAU OF LAND MANAGEMENT, BUREAU OF LAND MANAGEMENT ACTING
   DIRECTOR, BUREAU OF LAND MANAGEMENT WYOMING STATE OFFICE
                             ACTING DIRECTOR
______________________________________________________________________________

       THIS MATTER having come before the Court upon the motion of counsel for the

Respondents, The United States Department Of Interior, United States Department Of Interior

Secretary, Bureau Of Land Management, Bureau Of Land Management Acting Director, Bureau

of Land Management Wyoming State Office Acting Director pursuant to Rule 84.2(b) of the Local

Rules of the United States District Court for the District of Wyoming, for the purpose of admitting
           Case 0:21-cv-00056-NDF Document 8 Filed 04/06/21 Page 2 of 2




Michael S. Sawyer as Pro Hac Vice counsel in the District of Wyoming. The Court has reviewed

this matter, and finds that the motion should be granted. Accordingly,

       IT IS HEREBY ORDERED that Michael S. Sawyer is hereby admitted to practice before

this Court for all purposes in this matter.

       IT IS FURTHER ORDERED that local counsel shall be present in Court during all

proceedings in connection with the case, unless excused by the Court, and shall have full authority

to act for an on behalf of the client in all matters including pretrial conferences, as well as trial or

any other hearings. Any notice, pleading or other paper shall be served on all counsel of record

including local counsel.

       DATED this 8th day of April, 2021.


                                                       ____________________________________
                                                       KELLY H. RANKIN,
                                                       UNITED STATES MAGISTRATE JUDGE
